Downey, J.
This was an information against the appellant for an assault and battery, committed on one Westhofer. The defendant, on arraignment, pleaded the -general issue orally, and on the trial offered in evidence'the judgment of a justice of the peace, with parol evidence of the identity of the defendant and of the crime, to show a former conviction for the same offence. This evidence was rejected by the court, on the objection of the State. We see no objection to the admissibility of this evidence, and the Attorney General states in a brief, filed in the case, that he has examined it and is satisfied that the court erred ,in refusing to allow the defendant to read the record in evidence. The defendant may prove a former conviction under the general issue, pleaded orally. 2 G. & H. 413, sec. 97. Clem v. The State, post, p. 420.
The judgment is reversed, and the cause remanded for a new trial.